Citation Nr: 1440272	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-21 742	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for throat cancer, to include laryngeal cancer, due to herbicide exposure.

2.  Entitlement to service connection for claimed pancreatitis.

3.  Entitlement to service connection for claimed disability manifested by prostatitis.

4.  Entitlement to service connection for claimed disability manifested by anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to January 1969.  



FINDINGS OF FACT

1.  The Veteran served on active duty from November 1960 to January 1969.

2.  On July 2, 2014, the Board promulgated a decision in the appeal as to the claims of service connection for throat cancer, pancreatitis, a disability manifested by prostatitis, and a disability manifested by anemia.  

3.  In August 2014, the Board was initially notified by the Appeals Management Center (AMC) that the Veteran had died in February 2011 prior to the promulgation of the decision..



CONCLUSIONS OF LAW

1.  The July 2014 decision of the Board addressing the issues of service connection for throat cancer, to include laryngeal cancer, due to herbicide exposure; pancreatitis; a disability manifested by prostatitis; and a disability manifested by anemia is vacated because the Board lacked jurisdiction to consider the appeal on the merits.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

Unfortunately, in this case, the Veteran died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his or her deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

An appeal on the merits becomes moot by virtue of the death of the Veteran and must be dismissed due to lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In the present case, the Board received notice of the Veteran's death after the July 2014 decision was promulgated.  Because of the Veteran's death, the Board lacked jurisdiction to adjudicate the merits of the appeal and to issue the July 2014 decision.

Accordingly, the July 2014 Board decision as to the appeal of the issues of service connection for throat cancer, to include laryngeal cancer, due to herbicide exposure; pancreatitis; a disability manifested by prostatitis; and a disability manifested by anemia must vacated.

Similarly, the Board also must dismiss appeal of the underlying claims due to lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  



ORDER 

The July 2014 decision of the Board is vacated, and the appeal is dismissed.



	                        ____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

